Order unanimously modified in accordance with memorandum and as modified affirmed, with costs to plaintiffs. Memorandum: It was error to dismiss the complaint on the ground that plaintiffs have no standing to seek reformation of the mortgage executed by the Dolands to Security Trust Co. There is no requirement in article 15 of the Real Property Actions and Proceedings Law that the party by whom the action is commenced must have been a party to the instrument the effect of which is sought *831to be determined. By virtue of their status as contract vendees of adjoining land, and thus holders of an interest in real property under the statute, plaintiffs may seek a determination of the claim which Security Trust might make against them based on the recorded mortgage executed by the Bolands (Real Property Actions and Proceedings Law, § 1501). Denial of the cross motion for leave to amend the complaint, made under CPLR 3211 (subd. [e]), is affirmed, since we are sustaining the original pleading. (Appeal from order of Monroe Special Term dismissing complaint in real property action.) Present — Del Vecchio, J. P., Marsh, Witmer, Simons and Henry, JJ.